Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, 10437545 B2-Asai et al (Hereinafter referred to as “Asai”), in view of US 20080030507 A1-Hetz, in further view of US 20130135315 A1-Bares et al (hereinafter referred to as “Bares”) does not disclose, with respect to claim 1, obtaining a history of user head movements from a mobile device, wherein the mobile device is communicatively coupled to a virtual reality headset, wherein the mobile device obtains the history of user head movements from the virtual reality headset, wherein the virtual reality headset tracks a user’s head movements resulting in the history of user head movements as claimed.  Rather, Asai discloses a device (Fig. 3a-c, 4), comprising: a processing system including a processor (Fig. 3a-c, 4); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Fig. 3a-c, 4), the operations comprising: obtaining image content over a communication network (column 5, lines 35-45; column 6, lines 45-62); determining a predicted viewpoint of a user associated with the image content(column 4, lines 10-15, point of view of user; 15-20, predetermined area; column 16, lines 50-58, point of view of user); adjusting the image content according to the predicted viewpoint, the history of user head movements, and the available bandwidth resulting in adjusted image content (column 3, lines 55-65, column 4, lines 8-12, column 8, lines 45-55. The adjustment happens regardless of any head movements or bandwidth);
mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487